


117 S1570 IS: Human-services Emergency Logistic Program Act of 2021
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1570
IN THE SENATE OF THE UNITED STATES

May 11, 2021
Mr. Casey (for himself, Mr. Moran, Ms. Hirono, Ms. Duckworth, Mrs. Gillibrand, Mr. Sanders, Mr. Merkley, Mr. Menendez, Mr. Murphy, Mr. Blumenthal, Mr. Kelly, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To facilitate nationwide accessibility and coordination of 211 services and 988 services in order to provide information and referral to all residents and visitors in the United States for mental health emergencies, homelessness needs, other social and human services needs, and for other purposes.


1.Short titleThis Act may be cited as the Human-services Emergency Logistic Program Act of 2021 or the HELP Act of 2021. 2.PurposesThe purposes of this Act are as follows:
(1)To strengthen the existing 211 services and to coordinate 211 and 988 services in States throughout the Nation. (2) To increase the availability, reliability, and responsiveness of 211 and 988 services, and improve information and referral through 211 and 988 services, across the country, 24 hours a day, 365 days a year.
(3)To reduce the use of 911 services for circumstances not related to law enforcement, fire, or medical emergencies. (4)To more efficiently connect individuals with mental health services and other needed human services.
(5)To reduce the arrests, incarcerations, and violent interactions between law enforcement and individuals that sometimes occur from inappropriate 911 emergency referrals. 3.Allotments to strengthen nationwide accessibility and coordination of 211 and 988 services for information and referral for human services and mental health needs (a)In generalOut of amounts appropriated under section 4(a) that remain after application of section 4(b), the Secretary of Health and Human Services (referred to in this Act as the Secretary), acting through the Human Services National Board, shall make an allotment to each State, in accordance with the formula developed under subsection (b), to carry out a program for the purposes of—
(1)ensuring 211 and 988 services are directly accessible to all individuals in each State;  (2)ensuring capacity within each State for 988 services through the operational support of State designated crisis centers within the National Suicide Prevention Lifeline Network; 
(3)strengthening the reliability, accessibility, and responsiveness of methods of communication through 211 and 988 services, in order to provide information and referrals with respect to human services provided through the respective 211 or 988 services, including mental health emergency resources and suicide prevention resources provided through 988 services, homelessness resources, domestic violence resources, resources to identify and address child, adult, and elder abuse and exploitation, caregiver and child care resources, and other human service needs provided through 211 services; and (4)reducing law enforcement interactions with people with disabilities and individuals experiencing human-services or mental health needs, and increasing the capacity to divert calls from 911 or police departments to mental health and human services responders, as appropriate. 
(b)Allotments to States
(1)In generalFor purposes of making allotments under this section, the Secretary shall develop a formula for determining the allotment amounts for each State. Such formula shall be based on population, population density, poverty rate, and other evidence-based predictive data related to the needs of the State for, and access to, mental health and other human services. Allotments made under this section, and the services provided through such allotments, shall not supplant funding otherwise made available to the State for such purposes, or services otherwise provided by the State for such purposes. (2)Non-Federal contributionsA State may not be eligible for an allotment under this section unless the State ensures that at least 25 percent of the resources of the program funded by the State allotment will be derived from non-Federal sources, which may include in-kind contributions of goods or services.
(3)Requirement regarding State allotment amountsOf the amounts allotted to a State under this section, not more than 15 percent shall be allocated for evaluation, training, and technical assistance, and for management and administration of subgrants awarded under this section.  (4)Administrative costsFrom the allotment made to a State under this subsection, the State Human Services Collaborative may retain the greater of 1/2 of 1 percent of such allotment or $50,000, for administrative costs.
(c)Human Services National Board
(1)In generalThe Secretary shall establish a Human Services National Board for purposes of— (A)managing and allocating funds under this section, including making allotments to States; 
(B)reviewing State plans for implementing and maintaining 211 systems and coordinating the 211 and 988 systems;  (C)evaluating State 211 and 988 systems, including with respect to capacity for answering and responding to calls; and
(D)evaluating the coordination and collaboration among 211, 988, and 911 services and other emergency and call center systems. (2)Membership (A)In generalThe Human Services National Board shall be comprised of not fewer than 19 members selected by the Secretary in accordance with subparagraph (B), of which 11 shall be permanent members, and 8 shall serve 3-year, rotating terms.
(B)Members
(i)Permanent membersThe 11 permanent members shall be comprised of one representative from each of— (I)the Alliance of Information and Referral Systems;
(II)United Way Worldwide; (III)the National Council on Independent Living;
(IV)the National Association of Area Agencies on Aging; (V)the Bazelon Center for Mental Health Law;
(VI)the Leadership Conference on Civil and Human Rights;  (VII)the National Alliance to End Homelessness;
(VIII)the Fraternal Order of Police; (IX)the National Suicide Prevention Lifeline;
(X)the National Domestic Violence Hotline; and (XI)the National Emergency Number Association.
(ii)Rotating membersThe 8 rotating members shall be selected by the Secretary, with input from stakeholders and advocates, and shall include— (I)1 representative of a faith-based organization dedicated to providing human services;
(II)1 representative of an organization dedicated to ensuring racial and ethnic equity; (III)1 representative of a disability organization operated by a majority of people with disabilities;
(IV)1 representative of an organization representing older adults; (V)1 representative of an organization representing Tribal and Native peoples;
(VI)1 representative of an organization representing LGBTQ+ populations; (VII)1 representative of a secular organization dedicated to providing human services; and
(VIII)1 representative of a law enforcement labor or representative organization. (iii)Additional rotating membersIn addition to the members appointed under clauses (i) and (ii), the Secretary may appoint to the Human Services National Board up to 4 additional rotating members to represent specific populations or issues. Each such member shall serve a 3-year term.
(iv)Ex officio membersEx officio members of the Human Services National Board shall include 1 representative from each of— (I)the Department of Health and Human Services;
(II)the Department of Education; (III)the Department of Homeland Security; 
(IV)the Department of Housing and Urban Development;  (V)the Department of Commerce; and
(VI)the Department of Labor. (3)Fiscal agentThe Office of the Secretary of Health and Human Services shall be the fiscal agent of the Human Services National Board.
(4)Chair and Vice Chair
(A)Chair selectionThe Chair of the Human Services National Board shall be selected by the Human Services National Board members, from among the permanent members described in paragraph (2)(B)(i), and shall serve a 5-year term. (B)Vice chair selectionThe Vice Chair shall be selected by the Human Services National Board members, from among the rotating members described in paragraph (2)(B)(ii), and shall serve a 3-year term.
(d)State oversight entities
(1)Human Services Collaboratives
(A)In generalA State seeking an allotment under this section, not later than 3 months after receiving an allotment, shall appoint a lead entity (referred to in this section as a Human Services Collaborative) for purposes of meeting the requirements of this subsection.  (B)Human Services CollaborativeA State lead entity shall be treated as the State Human Services Collaborative under this subsection if the entity—
(i)
(I)is a State entity or an independently incorporated nonprofit organization serving as the lead implementing agency coordinating and managing State and regional projects and operations for 211 in the State— (aa)under State law; or
(bb)by order of the State public utility commission; (II)collaborates, to the extent practicable, with the entities listed in clause (ii); and
(III)collaborates with the Administrator of the National Suicide Prevention Lifeline to coordinate 988 operations with 211 operations in the State; or (ii)is a collaborative entity established by the State for such purpose from among representatives of—
(I)an informal, existing 211 statewide collaborative in the State; (II)crisis centers within the National Suicide Prevention Lifeline Network operating in the State;
(III)State agencies;  (IV)community-based organizations, including—
(aa)organizations representing older adults; (bb)organizations representing people with disabilities;
(cc)where appropriate, organizations representing Native peoples and Tribal nations; (dd)organizations representing people with mental health disabilities; and
(ee)organizations led by Black people, indigenous people, or people of color working to end racism; (V)faith-based organizations dedicated to providing human services;
(VI)nonprofit organizations providing human services; (VII)comprehensive and specialized information and referral providers, including area agencies on aging, aging and disability resource centers, and 211 and 988 call centers;
(VIII)State and regional foundations;  (IX)businesses headquartered in, or with significant presence in, the State; and
(X)law enforcement labor or representative organizations representing rank and file officers. (2)Human Services State Oversight Council (A)In generalEach State receiving an allotment under this section shall establish a Human Services State Oversight Council (referred to in this section as a Council) to provide guidance and oversight of the 211 and 988 systems to the State Human Services Collaborative. 
(B)Members
(i)In generalEach Council shall be comprised of not more than 25 stakeholders and service providers appointed by the governor of the State for staggered 3-year terms, including— (I)at least 3 representatives of human service providers;
(II)at least 2 adults over the age of 60; (III)at least 3 people with disabilities;
(IV)at least 3 additional people with mental health disabilities; (V)at least 1 individual with a child under 18 years of age;
(VI)at least 1 individual caring for an older adult; (VII)at least 1 individual providing support for a relative with a disability; 
(VIII)at least 3 individuals who are members of a family that receives means tested Federal benefits, such as temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), or the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); (IX)at least 1 business representative; and
(X)at least 1 representative of a law enforcement labor or representative organization. (ii)Conflicts of interestNo Council member may be an employee of an entity that receives a subgrant from the State Human Services Collaborative.
(iii)Chair and Vice ChairWith respect to each Council, the Council shall select from among its members a Chair, who shall be a recipient of human services, and a Vice Chair, who shall be a provider of human services or a business representative.  (C)DutiesEach Council shall be responsible for—
(i)reviewing the annual State application to the Human Services National Board; (ii)reviewing the annual Human Services Collaborative budget;
(iii)identifying topics for, and ensuring an evaluation of, the State 211 and 988 services, consistent with subsection (h)(2); (iv)monitoring the State 211 and 988 services to ensure that such services are racially equitable; and
(v)making recommendations to increase the awareness and effectiveness of 211 and 988 services in all parts and communities of the State. (e)ApplicationThe Human Services Collaborative of a State, on behalf of each State seeking an allocation under this section, acting under the direction of the State governor, shall submit an annual application to the Human Services National Board for such an allocation, at such time, in such manner, and containing such information as the Secretary may require, including the following:
(1)A description of how the Human Services Collaborative will— (A)ensure that every resident of the State with phone or internet service can connect to the 211 and 988 services at no charge; 
(B)make available, throughout the State, 211 and 988 service information and referral with respect to human services, including information about the manner in which the Human Services Collaborative will develop, sustain, and evaluate the State's 211 and 988 services and ensure sufficient State capacity for answering and responding to calls to 988; (C)coordinate with 911 systems and law enforcement agencies to divert calls to mental health and human services responders who can assist individuals and link individuals with voluntary, community-based services, as appropriate;
(D)use annual 211 and 988 operational data to inform the Collaborative's approach to assessing the program and establishing oversight metrics.  (2)Information on the sources of funding and other resources for the State 211 and 988 services for purposes of meeting the requirements under subsection (b)(2). 
(3)Information describing how the Human Services Collaborative will provide to all individuals in the State, to the extent practicable, a statewide database available via the internet, that will allow such individuals to search for programs or services that are available from mental health and human services providers in the State.  (4)Assurances that all activities and information provided by the 211 and 988 services and all entities receiving subgrants pursuant to this section will be directly accessible according to the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), and part 1194 of title 36, Code of Federal Regulations (or any successor regulations).
(5)Any additional information the Secretary may require.  (f)Subgrants (1)AuthorityFor purposes of carrying out a program in a State, the State Human Services Collaborative may make subgrants to such entities as the Collaborative determines appropriate, which may include subgrants to provide funds—
(A)for the provision of 211 and 988 services; (B)for the operation and maintenance of 211 and 988 call centers;
(C)for the collection and display of information in the statewide database; (D)for increasing public awareness of 211 and 988 services in the State in collaboration with 911 services and other emergency call centers;
(E)for coordination of the State’s 211 and 988 services, including the collection, accessibility, and display of information through a national data platform;  (F)to conduct statewide and regional planning for 211 and 988 services;
(G)for start-up costs of extending 211 and 988 services to unserved areas, including costs of software and hardware upgrades and telecommunications and internet costs; (H)to ensure that 211 and 988 services are directly accessible, consistent with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), and part 1194 of title 36, Code of Federal Regulations (or any successor regulations);
(I)for staffing; (J)for training;
(K)for activities related to accreditation; (L)for the evaluation of State 211 and 988 activities and capacity;
(M)for internet hosting and site development and maintenance for a statewide database; (N)for cloud-based data and messaging capacity;
(O)to encourage coordination and collaboration of 211 and 988 services within the State and ensure coordination and collaboration with local 911 Public Safety Answering Points; (P)to integrate or share resources and service-level data with national platforms hosted by the Human Services National Board;
(Q)to prepare and submit State and national reporting requirements and other activities approved by the Human Services State Oversight Council;  (R)to provide stipends and travel reimbursement for individuals with disabilities and their family members for costs associated with serving on the Human Services State Oversight Council; or
(S)to carry out other activities approved by the Human Services National Board on behalf of the Secretary.  (2)ConsiderationsIn awarding a subgrant under this subsection, a lead entity shall consider—
(A)the ability of the entity seeking the subgrant to carry out activities or provide services consistent with this Act; (B)the extent to which the award of the subgrant will facilitate equitable geographic distribution of subgrants under this section to ensure that rural communities have access to 211 and 988 services; and
(C)the extent to which the recipient of the subgrant will establish and maintain cooperative relationships with specialized information and referral centers, including Child Care Resource and Referral Agencies, crisis centers, referral agencies for aging or disability services, 911 call centers, 311 call centers, and other call centers, as applicable. (3)PreferenceIn awarding a subgrant under this subsection, a lead entity shall give preference to organizations that work with people with disabilities who are Black, Indigenous, or other people of color. 
(g)Use of State allotment and subgrant amounts
(1)In generalAmounts awarded as State allotments or subgrants under this section shall be used solely for either or both of the following purposes: (A)To make available 211 and 988 services to all individuals in a State via voice, short message service or other messaging, internet, or other telecommunication methods.
(B)For community information and referral with respect to human services, among individuals, families, and agencies seeking such services and the providers of such services. (2)RequirementsIn making 211 and 988 services available, the recipient of a State allotment or subgrant shall, to the maximum extent practicable—
(A)abide by the Key Standards for 211 Centers as specified in the Standards and Quality Indicators for Professional Information and Referral published by the Alliance of Information and Referral Systems fir 211 services;  (B)abide by the clinical standards and guidelines specified by the Administrator of the National Suicide Prevention Lifeline for 988 crisis centers that are part of the National Suicide Prevention Lifeline Network; and
(C)collaborate with public and private human services organizations and existing national, regional, and local information and referral systems to provide an exhaustive and comprehensive database of services from which to provide information or referrals to individuals using the 211 and 988 services. (3)Use of subgrant fundsAmounts awarded through a subgrant under subsection (f) may be used by the subgrant recipient for the purposes described in subsection (f)(1).
(h)Reports and evaluations
(1)Annual reportsThe State Human Services Collaborative of each State receiving an allotment under this section shall submit to the Human Services National Board, not later than 60 days after the end of each fiscal year in which such allotment is made, a report on the program funded by the State allotment. Each report shall— (A)describe the activities or services funded by the State allotment;
(B)assess the effectiveness of such activities and services in making available, to all residents of the State, 211 and 988 services for emergency mental health services and information and referrals with respect to human services in accordance with the provisions of this section; (C)assess the effectiveness of collaboration with human services resource and referral entities and service providers;
(D)include the percentage of calls to 911 or to police that were diverted to mental health and other human services responders; and (E)describe the services to which individuals were linked through the 211 and 988 services and any efforts to track outcomes. 
(2)EvaluationEach State Human Services Collaborative shall award a contract to an independent entity to conduct an evaluation of the State 211 and 988 systems biennially. The evaluation shall address— (A)any barriers to access to the State 211 and 988 services for residents and visitors;
(B)the effectiveness of the State 211 and 988 services at connecting residents to needed human services; (C)the effectiveness of collaborations among 211 and 988 partners;
(D)the effects of the State 211 and 988 services on 911 law enforcement, fire, and medical emergency services; (E)the comprehensiveness of the information in the State 211 and 988 database;
(F)public awareness of the State 211 and 988 services; (G)user satisfaction with the State 211 and 988 services; and
(H)other topics identified by the Human Services State Oversight Councils. (i)DefinitionsIn this section:
(1)211 serviceThe term 211 service means providing residents with information and referrals, via voice telephone, text telephone, short message service, text, internet phone, or other telecommunication methods, with respect to health and human services and other provider agencies. (2)988 serviceThe term 988 service means the provision of mental health or suicide crisis support and resources through the universal telephone number within the United States designated for the purpose of the national suicide prevention and mental health crisis hotline system operating through the National Suicide Prevention Lifeline.
(3)Human servicesThe term human services means services that— (A)assist individuals in becoming more self-sufficient, in preventing dependency, and in strengthening family relationships; 
(B)address social determinants of health; (C)support personal and social development; or
(D)help ensure the health and well-being of individuals, families, and communities. (4)Indian Tribe; Tribal organizationThe terms Indian tribe and tribal organization have the meanings given such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
(5)StateThe term State means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, or an Indian tribe or tribal organization. 4.Authorization of appropriations (a)In generalThere are authorized to be appropriated to carry out this Act—
(1)$550,000,000 for each of fiscal years 2022 and 2023, of which, each such fiscal year, $350,000,000 shall be allocated for 211 services and $200,000,000 shall be allocated for 988 services; and  (2)$450,000,000 for each of fiscal years 2024 through 2028, of which, each such fiscal year, $300,000,000 shall be allocated for 211 services and $150,000,000 shall be allocated for 988 services.
(b)ReservationOf the amount appropriated under this section for a fiscal year, the Human Services National Board may reserve 1/2 of 1 percent for administrative and national coordinating activities. (c)AvailabilityAmounts appropriated pursuant to this section shall remain available until expended.

